Opinion by
Judge Pryor:
The appellees were not entitled to the rents collected by the administrator or that fell due prior to1 the confirmation of the sale. The administrator may have had no right to rent the real estate in that capacity, but his response to the rule states that he was also guardian for the infant in whom was vested the legal title. Suppose, however, he had no legal power to rent; still, if he did so and it was necessary that this part of the estate should be applied to the payment of debts, the appellant would be liable for the rent collected and could be required to pay it to creditors under the order of the chancellor. His sureties may not be liable on his bond; yet he can not escape liability. He held this rent either for creditors or the heir at law, more properly for the heir at law. The purchasers obtained the possession after the confirmation, and while their title related back to the purchase from the act of confirmation it did not vest them with the possession or the right of possession prior to that time. We do not say that the chancellor for extraordinary reasons, such as h> secure the safety of the property, could not *355place the purchaser at once in possession; but this was not done and ought not to be done except in a prescribed state of case. Then the purchaser would hold same in the capacity of a receiver, rather than as purchaser, up to the date of confirmation.

Wilson & Hobson, for appellant.


S. H. Bush, for appellees.

[Cited, German Bank v. Louisville, 108 Ky. 377, 2 Ky. L. 9, 56 S. W. 504; Norris v. Williams, 23 Ky. L. 1497, 65 S. W. 439; Vance v. Vance’s Admr., 116 Ky. 520, 25 Ky. L. 741, 76 S. W. 370.]
Judgment reversed and cause remanded.